— Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered July 12, 1991, which, upon a jury verdict, found in plaintiff’s favor in the sum of $1,625,000, unanimously affirmed, without costs.
Plaintiff was assaulted without provocation by several police officers in 1978. Defendant’s contention that there was an insufficient evidentiary basis to support the jury’s award for past and future pain and suffering is without merit.
The record supports plaintiff’s medical expert’s uncontradicted findings that injuries to plaintiff’s left frontal region of the head, a result of being struck with the officer’s nightstick, caused permanent disfigurement, post-concussion syndrome, suicide attempts, and loss of plaintiff’s business and political aspirations due to his incapacity (see, Furia v Mellucci, 163 AD2d 88, lv denied 77 NY2d 803). Under these circumstances, the award to plaintiff does not deviate materially from what would be reasonable compensation (CPLR 5501 [c]; see, Capuc*416do v City of New York, 174 AD2d 543, 545 [Asch, J., concurring], lv denied 79 NY2d 751). Concur — Sullivan, J. R, Carro, Milonas and Kupferman, JJ.